Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Status of the Claims
This office action considers claims 43-62 are pending.
Claims 1-42 are cancelled.
Claims 43-62 are added new.

Allowable Subject Matter
Claims 43-62 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed 

Applicant’s invention is directed to devices and products for New Radio (NR) communications using novel reference signal design for systems operating in millimeter wave (mmWave) frequency, particularly above 52.6 GHz carrier frequency using single carrier based waveform DM-RS sequence encoded with uplink data for transmission to a base station mitigating intercell blocking and interference in NR systems operating on unlicensed spectrum.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 43 recites, inter alia, an apparatus comprising a particular combination of elements, specifically “…generate a single carrier based waveform DM-RS sequence corresponding to the DM-RS AP using a base sequence and the cyclic shift value, wherein a hopping pattern is applied to the base sequence, and wherein the hopping pattern is initialized using at least a single carrier with frequency domain equalizer (SC-FDE) block index or an SC-FDE sub-block index;”.

Prior art, YOON (US20180278395, of record, TABLE 1, Table 71, [0051, 0608, 0616, 0638-0640]). HOSSEINI (US20190141730, of record, [0008]) and JUNG (US20180199367, of record. Fig. 5, [0037, 0042]) discloses generate a single carrier based waveform DM-RS sequence corresponding to the DM-RS AP using a base sequence and the cyclic shift value. However, YOON, HOSSEINI and JUNG  are silent about “wherein a hopping pattern is applied to the base sequence, and wherein the hopping pattern is initialized using at least a single carrier with frequency domain equalizer (SC-FDE) block index or an SC-FDE sub-block index”, as required claim 43.
Prior art, YOON52 (US20130301452, of record, [0051-0055]) discloses DM-RS sequence is generated using a base sequence, a hopping pattern is applied to the base sequence, and wherein the hopping pattern is initialized using a slot index. However YOON52 is also silent about “wherein a hopping pattern is applied to the base sequence, and wherein the hopping pattern is initialized using at least a single carrier with frequency domain equalizer (SC-FDE) block index or an SC-FDE sub-block index”, as required claim 43.
Prior art, not used, QUALLCOMM (R1-1801xxxx: “Summary of Issues for PDSCH/PUSCH’s DM-RS”) discloses Sequence-group hopping for DFT-s-OFDM DMRS for PUSCH, however is also silent about wherein a hopping pattern is applied to the base sequence, and wherein the hopping pattern is initialized using at least a single carrier with frequency domain equalizer (SC-FDE) block index or an SC-FDE sub-block index”, as required claim 43.

Independent claims 52 and 55 recite substantially similar features as in claim 43.

As best understood, apparatus Claims 43, 52 and 55, disclosing processing circuitry, or non-transitory computer-readable storage medium that stores instructions for execution by one or more processors describe respective structures.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 43, 52 and 55  when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 143, 52 and 55 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update, and for the reasons in Applicant’s Remarks filed on 06/16/2021.

Accordingly, the applicant claims 43, 52 and 55 are allowed for the above reasons.

Dependent claims 44-51, 53-54 and 56-62 being dependent on independent claims 43, 52 and 55 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KIM et al., (US20190280734), describing METHODS FOR TRANSMITTING AND RECEIVING PHYSICAL UPLINK CONTROL CHANNEL BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM, AND APPARATUSES FOR SUPPORTING SAME, [0245, 0253, 0286]
Qualcomm, “Summary of Issues for PDSCH/PUSCH’s DM-RS”, Pages 1-2, Section 2 Specification refinement based on agreements.
Choi et al., “Short Data Transmission with Least Resource in Machine Type Communications” Pages 1-2, Section II System Model.
Pulimela, P K, “Receiver Design of Uplink Control and Shared Channel in 4G-LTE”, Pages 34-39, Section 4.4 Uplink Reference Signals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413